Citation Nr: 1423156	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  03-34 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and adjustment disorder with depression.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The Veteran's acquired psychiatric disorders, diagnosed as major depressive disorder and as adjustment disorder with depression, were caused by his service-connected physical disabilities.  


CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric disorders, diagnosed as major depressive disorder and as adjustment disorder with depression, have been met.  38 U.S.C.A. § 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected; a theory of entitlement referred to as secondary service connection.  See 38 C.F.R. § 3.310(a) (2013).  

Here, the Board concludes that service connection is warranted for acquired psychiatric disorders diagnosed as major depressive disorder and as adjustment disorder with depression.  The Board now explains the relevant facts and the reasons for its decision.  

In July 2008, VA afforded the Veteran an examination with regard to this claim.  In the examination report, the examiner stated that significant non-psychiatric illnesses suffered by the Veteran were diabetes type II, diabetic retinopathy, chronic kidney disease, hypertension, and gouty arthritis.  She listed that he had treatment in 1998 for depressed mood due to unemployment and financial problems but the symptoms ceased in 1998-99.  The examiner commented that the Veteran has dysphoric mood most days related to concerns about his mother, other family members and his physical health.  

The examiner provided an axis I diagnosis of adjustment disorder with depressed mood.  In a section for summary of the effects of his mental disorder on occupational and social functioning, the examiner provided an example that it affects his thinking in that he was preoccupied with health and family.  In an October 2009 addendum, the examiner stated that his current psychiatric symptoms are in response to life stressors.  

November 2012 VA treatment records include a diagnosis of major depressive disorder.  The clinician commented that the Veteran suffers from a number of chronic medical conditions.  Conditions listed included service-connected conditions and nonservice-connected conditions.  In an "Impressions" section of this note, the clinician indicated that the Veteran "presents with anxious and depressive symptoms that he primarily associates with his chronic medical conditions."  

Service connection was established for hypertension in an August 2008 rating decision.  Following the Board's July 2011 Remand, the Agency of Original Jurisdiction (AOJ), in a December 2011 rating decision, granted service connection for congestive heart failure with dilated cardiomyopathy as secondary to service-connected hypertension.  In a July 2012 rating decision, the AOJ assigned a 100 percent rating for that disability as well as assigning a 100 percent disability rating for chronic renal disease with hypertension.  

In argument received at the Board in April 2014, the Veteran's representative requested that the Board remand this issue for an expert opinion as to whether the Veteran's currently diagnosed psychiatric condition is related to his service-connected medical conditions.  The July 2008 and November 2012 treatment note provide expert evidence that the Veteran's current psychiatric disorders, diagnosed in the July 2008 examination as adjustment disorder with depressed mood and diagnosed in November 2012 as major depressive disorder, are due to his physical conditions.  Separating out the effects of the service-connected conditions from the nonservice-connected conditions, the Board finds would be nothing more than an exercise in speculation.  The Board concludes that the July 2008 opinion, taken together with the November 2012 treatment note, are sufficient to determine that the Veteran's diagnosed psychiatric conditions are proximately caused by his service-connected physical disabilities.  As such, the appeal must be granted.  

As the Board here grants the benefit sought, any errors in VA's duties to notify and assist are harmless error.  Therefore, no further discussion of those duties is necessary.   


ORDER

Service connection for acquired psychiatric disorders, diagnosed as major depressive disorder and adjustment disorder with depression, is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


